Citation Nr: 1125270	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1988 to August 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.

In her August 2010 Substantive Appeal (on VA Form 9), the Veteran requested a Central Office Board hearing.  In a November 2010 letter, she was notified that her hearing had been scheduled for February 10, 2011, but she failed to appear for the proceeding and has not provided an explanation for her absence or requested to reschedule the hearing.  Accordingly, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for her service connection claim - specifically, notice regarding pre-existing disorders and aggravation.  The Veteran must be provided with this VCAA notice.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Second, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of her acquired psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current acquired psychiatric disorder diagnosis.  Specifically, in November 2008, the Veteran was diagnosed with "schizoaffective disorder, bipolar type" by a VA physician.  In regards to an in-service incurrence, the Veteran's October 1987 military enlistment examination states that the Veteran had a prior suicide attempt in 1979.  As a result, the Veteran was provided an enlistment psychiatric examination in November 1987.  The physician determined that the examination was within normal limits and the Veteran did not have any evidence of neurosis or psychosis.  The Veteran entered active duty in March 1988.  The Veteran's service treatment records (STRs) show that the Veteran was admitted to the Army Hospital in June 1988 for a suicide attempt involving a Tylenol overdose.  A July 1988 Line of Duty determination determined that the Veteran's hospitalization was due to her own willful misconduct and was not "in the line of duty."  The Veteran was discharged from the military in August 1988.  Post-service, in October 1988, the Veteran was involuntarily hospitalized and treated for schizophreniform disorder.  In August 2008, the Veteran's treating VA physician determined that, "[g]iven this Veterans history, it is as likely as not that her mental problems while on active duty were actually part of the illness she is currently treated for, bipolar disorder."  

In summary, the claims file currently contains evidence of a current disorder and evidence of an in-service incurrence.  However, the claims file does not contain evidence regarding whether the Veteran's acquired psychiatric disorder actually pre-existed her active military service, and if so, whether her acquired psychiatric disorder was aggravated by her active military service.  Specifically, if a pre-existing disorder is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disorder, but he or she may instead bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Therefore, a medical determination, following a review of the claims file, is needed regarding whether the Veteran's acquired psychiatric disorder actually pre-existed her active military service.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the etiology of her current acquired psychiatric disorder.  The Veteran has never been afforded a VA medical nexus opinion for this claim.  Thus, the Board finds that an examination is needed to determine whether this disorder may be related to her active military service, to include as due to possible aggravation of a pre-existing disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate her claim for service connection for an acquired psychiatric disorder, to include notice regarding pre-existing disorders and aggravation.

2.  Ask the Veteran to provide information regarding any private treatment for an acquired psychiatric disorder since her discharge from service.  Obtain any identified records.  

4.  Update the claims folder with current VA treatment records dated after November 2008.  

5.  Schedule the Veteran for an appropriate VA  examination to ascertain the nature and etiology of her acquired psychiatric disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether the Veteran clearly and unmistakably had an acquired psychiatric disorder prior to beginning her active military service.  If it is determined that she clearly and unmistakably had a pre-existing acquired psychiatric disorder, then an opinion is needed as to whether there also is clear and unmistakable evidence that this pre-existing acquired psychiatric disorder was not aggravated during or by her active military service beyond its natural progression.  

If, on the other hand, it is determined the Veteran did not have an acquired psychiatric disorder prior to beginning her active military service, then the examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's current acquired psychiatric disorder is related to her active military service.

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale should be provided for each opinion or conclusion made by the examiner.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


